Opinion filed March 11,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                           No. 11-09-00192-CV
                                                     __________
 
                             IN
THE INTEREST OF H.A.D., A CHILD

 
                              On
Appeal from the County Court at Law No. 2
 
                                                           Midland
County, Texas
 
                                                 Trial
Court Cause No. AD-32,645 
 

 
                                            M
E M O R A N D U M   O P I N I O N 
 
            Appellants have
filed in this court a motion to dismiss the appeal.  The motion is granted, and
the appeal is dismissed.
                                                                              
                                                                                    PER
CURIAM
 
March 11, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.